J-S10036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

ERIC MICHAEL REISNER

                            Appellant                   No. 1853 EDA 2014


              Appeal from the Judgment of Sentence May 27, 2014
                In the Court of Common Pleas of Monroe County
              Criminal Division at No(s): CP-45-CR-0002592-2013


BEFORE: GANTMAN, P.J., STABILE, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                            FILED MARCH 12, 2015

        Appellant, Eric Michael Reisner, appeals from the judgment of

sentence entered in the Monroe County Court of Common Pleas, following

his jury trial convictions for one count of corruption of a minor, one count of

unlawful contact with a minor, and one count of indecent assault of a person

less than 13 years of age.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case as follows:

           On December 10, 2013, a Criminal Information was filed
           charging [Appellant] with the following: one count of
           Corruption of a Minor, one count of Unlawful Contact with
           a Minor, one count of Indecent Assault of a Person Less
____________________________________________


1
    18 Pa.C.S.A. §§ 6301(a)(1)(ii), 6318(a)(1), 3126(a)(7), respectively.


_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S10036-15


         than 13 Years of Age. [Appellant’s] conviction stems from
         facts which occurred in the victim’s home located
         at…Monroe County, Pennsylvania when the victim was
         under 13 years of age. [Appellant] knew S.A., the minor
         victim, as [Appellant] was best friends with S.A.’s
         stepfather. S.A. referred to [Appellant] as “Uncle Eric.”
         The incident underlying [Appellant’s] conviction occurred
         sometime in July or August of 2011.            At that time,
         [Appellant] and S.A. were "roughhousing" in the
         basement. By this, S.A. clarified that [Appellant] and she
         were "poking each other, or just like tickling each other, or
         just joking around." Then, [Appellant] pinched her nipple
         over her shirt, and then under. S.A. stopped playing and
         backed away. [Appellant] then went under her shirt and
         under her bra and proceeded to pinch her nipple. S.A. told
         [Appellant] to stop, and he did.        [Appellant’s] family,
         including her parents and siblings, were upstairs at the
         time.      Following the incident, S.A. sat down with
         [Appellant] to watch television. In the following year, S.A.
         began having trouble in school, namely with her friends.
         S.A. testified that she began to cut herself. S.A. opened
         up to one of her friends about the incident that occurred
         between [Appellant] and her. In February of 2013, S.A.
         was called to her guidance counselor’s office after her
         friend reported the incident. Thereafter, [Appellant] was
         arrested. Following a preliminary hearing which occurred
         on December 11, 2013, all charges were bound over to the
         Monroe County Court of Common Pleas. A trial on this
         matter was held on March 13 and 14 of 2014. A jury
         found [Appellant] guilty on all counts listed in the criminal
         information.     On May 27, 2014, this Court sentenced
         [Appellant] to a total aggregate sentence of nine (9) to
         eighteen (18) months in the Monroe County Correctional
         Facility.   [Appellant] was not classified as a Sexually
         Violent Predator. …[Appellant] was classified as a Tier III
         offender pursuant to 42 Pa.C.S.A. § 9799.14(d)(16). As
         such,     this   [c]ourt  imposed     lifetime    registration
         requirements on [Appellant].

(Trial Court Opinion, filed August 4, 2014, at 1-2) (internal citations to the

record omitted). Appellant timely filed a notice of appeal on June 23, 2014.

That same day, the court ordered Appellant to file a concise statement of

                                     -2-
J-S10036-15


errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b).     Appellant

timely filed his statement on July 14, 2014.

      Appellant raises the following issue for our review:

         SHOULD [APPELLANT] HAVE TO REGISTER AS A LIFETIME
         MEGAN’S LAW REGISTRANT AS THE CONDUCT FOR WHICH
         HE WAS CONVICTED, WHILE CONSTITUTING MULTIPLE
         CRIMINAL ACTS, WAS A SINGLE NONVIOLENT ACT
         LASTING NO MORE THAN A FEW SECONDS?

(Appellant’s Brief at 5).

      Appellant argues the conduct constituting criminal behavior lasted no

more than a few seconds. Appellant asserts at trial, the court agreed there

was no continuing course of conduct on Appellant’s part. Appellant contends

his conviction stemmed from a single incident. Under the plain language of

the statute, Appellant argues it is simply illogical to require lifetime

registration for one criminal act that occurred over a few seconds and was

“nonviolent” in nature. Appellant claims he is not a person who committed

multiple offenses or had multiple victims. Appellant directs our attention to

the opinion in support of reversal in Commonwealth v. Gehris, 618 Pa.

104, 115, 54 A.3d 862, 869 (2012), for the proposition that the intent of the

General Assembly was to set up a graduated registration scheme for sex

offenders, with violent offenders and true recidivists subject to lifetime

registration, while first time, nonviolent offenders should be given the

opportunity for rehabilitation. Appellant concludes this Court should vacate




                                     -3-
J-S10036-15


the order for lifetime registration and remand for imposition of the fifteen-

year registration requirement under SORNA. We cannot agree.

   Section 9799.14 governs the classification of sexual offenses for

registration requirements in relevant part as follows:

         § 9799.14. Sexual offenses and tier system

         (a) Tier system established.−Sexual offenses shall be
         classified in a three-tiered system composed of Tier I
         sexual offenses, Tier II sexual offenses and Tier III sexual
         offenses.

         (b) Tier I sexual offenses.−The following offenses
         shall be classified as Tier I sexual offenses:

                                  *    *    *

            (8) 18 Pa.C.S. § 6301(a)(1)(ii) (relating to corruption
         of minors).

                                  *    *    *

         (c) Tier II sexual offenses.−The following offenses
         shall be classified as Tier II sexual offenses:

                                  *    *    *

            (5) 18 Pa.C.S. § 6318 (relating to unlawful contact
         with minor).

                                  *    *    *

         (d) Tier III sexual offenses.−The following offenses
         shall be classified as Tier III sexual offenses:

                                  *    *    *

            (8)   18 Pa.C.S. § 3126(a)(7).

                                  *    *    *


                                      -4-
J-S10036-15


             (16) Two or more convictions of offenses listed as Tier
          I or Tier II sexual offenses.


42 Pa.S.C.A. § 9799.14 (a)-(d). Section 9799.15 governs the length of time

an individual must register with the Pennsylvania State Police as a sexual

offender in pertinent part as follows:

          § 9799.15. Period of registration

          (a) Period of registration.−Subject to subsection (c),
          an individual specified in section 9799.13 (relating to
          applicability) shall register with the Pennsylvania State
          Police as follows:

                                       *       *   *

             (3) An individual convicted of a Tier III sexual offense
          shall register for the life of the individual.

                                       *       *   *

42 Pa.C.S.A. § 9799.15(a)(3).2             Pennsylvania law makes clear that the

registration requirements under the Sexual Offender Registration and

Notification Act (“SORNA”), 42 Pa.C.S.A. §§ 9799.10-9799.41, do not

constitute criminal punishment. Commonwealth v. McDonough, 96 A.3d
____________________________________________


2
  The Commonwealth Court recently decided a SORNA provision in Section
9799.15 was punitive where it required an offender to update registration
information including temporary lodging, cell phone number, and information
relating to motor vehicles owned or operated, in person at a registration site
within three business days, but the provision could be severed from the
remainder of the statute while preserving the otherwise valid subsections.
See Coppolino v. Noonan, 102 A.3d 1254 (Pa.Cmwlth. 2014).                 The
present case does not implicate the provision declared punitive in
Coppolino.     Nevertheless, the appellate Court’s vigilance confirms the
statutory purpose is public safety and remediation, not punishment.



                                           -5-
J-S10036-15


1067 (Pa.Super. 2014) (rejecting argument that mandating registration

under SORNA is punitive; reiterating that registration requirements for sex

offenders is product of remedial legislation with non-punitive goal of public

safety).

      “Statutory interpretation ‘is a question of law and, as such, our

standard of review is de novo and our scope of review is plenary.’” J.C.B. v.

Pennsylvania State Police, 35 A.3d 792, 794 (Pa.Super. 2012), appeal

denied, 616 Pa. 653, 49 A.3d 444 (2012), cert. denied, ___ U.S. ___, 133

S.Ct. 1808, 185 L.Ed.2d 827 (2013).

           The basic tenet of statutory construction requires a court
           to construe the words of the statute according to their
           plain meaning. When the words of a statute are clear and
           free from all ambiguity, the letter of it is not to be
           disregarded under the pretext of pursuing its spirit. 1
           Pa.C.S.A. § 1921(b).

           Generally speaking, the best indication of legislative intent
           is the plain language of a statute…. Under [1 Pa.C.S.A.]
           Section 1921(c), it is only when the words of a statute are
           not explicit that a court may resort to other considerations,
           such as the statute’s perceived “purpose,” in order to
           ascertain legislative intent. Consistently with the Act, this
           Court has repeatedly recognized that rules of construction,
           such as consideration of a statute’s perceived “object” or
           “purpose,” are to be resorted to only when there is an
           ambiguity.     Finally, we note the maxim of statutory
           interpretation that the expression of one thing in a statute
           implies the exclusion of others not expressed. Similarly,
           the court may not supply omissions in the statute when it
           appears that the matter may have been intentionally
           omitted.

Commonwealth v. Finley, 860 A.2d 132, 140 (Pa.Super. 2004) (some

internal citations, footnotes, and quotation marks omitted).         Subsection

                                       -6-
J-S10036-15


9799.14(d)(16)    demonstrates    without   ambiguity   that   two   or   more

convictions of offenses listed as Tier I or Tier II sexual offenses qualifies

under Tier III for lifetime registration.   42 Pa.C.S.A. §§ 9799.14(d)(16),

9799.15(a)(3).   See also Gehris, supra at 108, 54 A.3d at 864 (citing

Commonwealth v. Merolla, 909 A.2d 337 (Pa.Super. 2006) (refusing to

inject recidivist philosophy into statute; it is irrelevant whether convictions

arose out of same criminal episode)).

      Instantly, a jury convicted Appellant under 18 Pa.C.S.A. § 3126(a)(7),

of one count of indecent assault of a person less than 13 years of age.

Section 9799.14(d)(8) of SORNA unequivocally states a conviction of

indecent assault of a person less than 13 years of age requires Tier III,

lifetime sex offender registration. A jury additionally convicted Appellant of

two Tier I sex offenses. Section 9799.14(d)(16) of SORNA makes clear that

convictions for two or more Tier I sex offenses also requires Tier III lifetime

sex offender registration. The language of SORNA is clear and unambiguous

as it pertains to the registration requirements; therefore; courts are obliged

to observe those legislative parameters. Thus, Appellant qualifies for and is

subject to SORNA’s lifetime registration, regardless of how his convictions

are reviewed. Accordingly, we affirm.

      Judgment of sentence affirmed.




                                     -7-
J-S10036-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/2015




                          -8-